          Case 5:21-cv-00778-JD Document 17 Filed 09/21/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

iBALL INSTRUMENTS, LLC,                )
an Oklahoma limited liability company, )
                                       )
               Plaintiff,              )
                                       )
v.                                     )         Case No. CIV-21-00778-JD
                                       )
MYRON BUTLER; MARK ROBERT )
DAVIS; DAVID E. MOORE; TOC             )
SOLUTIONS, INC., an Oklahoma           )
corporation; TELECOMM                  )
CONSULTANTS, INC., an Oklahoma )
corporation; TOC RURAL                 )
SOLUTIONS, LLC, an Oklahoma            )
limited liability company,             )
                                       )
               Defendants.             )

                                         ORDER

       On September 13, 2021, Defendants filed a Motion to Dismiss (“Motion”). [Doc.

No. 16]. The Motion seeks dismissal of Plaintiff’s Complaint [Doc. No. 1] for various

reasons, including failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

Without expressing any view on the merits of the Motion, the Court reminds Plaintiff of

its opportunity to cure any purported pleading defects by filing an amended complaint in

accordance with Federal Rule of Civil Procedure 15(a)(1)(B). If Plaintiff timely files an

amended complaint, the Court will deny the Motion as moot. If Plaintiff does not timely

file an amended complaint, Plaintiff may file a response to the Motion, and the Court will

decide the Motion.

       Prior to filing either a response to the Motion or an amended complaint, the Court
          Case 5:21-cv-00778-JD Document 17 Filed 09/21/21 Page 2 of 2




ORDERS counsel for Plaintiff to confer in good faith with counsel for the Defendants

regarding the issues raised in the Motion.

       IT IS SO ORDERED this 21st day of September 2021.




                                             2
